Case 2:21-cr-00023-SLH Document 40 Filed 01/27/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. 21- Us

BRANDON QUINN
JEREMIAH IRVING

 

JAN 27 202!

INDICTMENT MEMORANDUM CLERK U.S, DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Jerome A. Moschetta,
Assistant United States Attorney for said District, and submits this Indictment Memorandum to
the Court:
I. THE INDICTMENT

A federal grand jury returned a three-count Indictment against the above-named

defendants for alleged violations of federal law:

 

DEFENDANTS
COUNT OFFENSE/DATE TITLE/SECTION CHARGED
1 Conspiracy to possess with 21 U.S.C. § 846 BRANDON QUINN
intent to distribute and JEREMIAH IRVING
distribute 500 grams or more
of cocaine
February 2020 to November

23, 2020
Case 2:21-cr-00023-SLH Document 40 Filed 01/27/21 Page 2 of 5

2 Possession with intent to 21 U.S.C. §§ 841(a)(1) BRANDON QUINN
distribute 28 grams or more —_ and 841(b)(1)(B) (iii)
of cocaine base

November 23, 2020

3 Possession with intent to 21 U.S.C. §§ 841(a)(1) JEREMIAH IRVING
distribute a quantity of and 841(b)(1)(C)
cocaine base

November 23, 2020

Il. ELEMENTS OF THE OFFENSES

A. As to Count 1:

In order for the crime of conspiracy to possess with intent to distribute and
distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 846, to be established, the
government must prove all of the following essential elements beyond a reasonable doubt:

1. That two (2) or more persons agreed to distribute and/or possess with the
intent to distribute a controlled substance.

2. That the defendant was a party to or member of that agreement.

3. That the defendant joined the agreement or conspiracy knowing of its
objective to distribute and/or possess with the intent to distribute a controlled substance and
intending to join together with at least one (1) other alleged conspirator to achieve those
objectives; that is, that the defendant and at least one (1) other alleged conspirator shared a unity
of purpose and the intent to achieve those objectives.

4, That cocaine is a Schedule II controlled substance, pursuant to 21 U.S.C. §

812(c), Schedule H(a)(4).
Case 2:21-cr-00023-SLH Document 40 Filed 01/27/21 Page 3of5

5. That the amount of cocaine attributable to the defendant as a result of his
own conduct and the conduct of conspirators reasonably foreseeable to him was 500 grams or
more. 21 U.S.C. § 841(b)(1)(B)Gii). (Apprendi v. New Jersey, 530 U.S. 466 (2000); Alleyne v.
United States, 133 S. Ct. 2151 (2013)).

Third Circuit Model Criminal Jury Instruction 6.21.846B (modified).

B. As to Counts 2 and 3:

In order for the crime of possession with intent to distribute 28 grams or more of
cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(iii), charged in Count 2, to
be established, the government must prove all of the following essential elements beyond a
reasonable doubt. In order for the crime of possession with intent to distribute a quantity of cocaine
base, in violation of 21 US.C. §§ 841(a)(1) and 841(b)(1)(C), charged in Count 3, to be
established, the government must prove the first three of the following essential elements beyond

a reasonable doubt:

1, That on or about the date set forth, the defendant possessed with intent to

distribute the controlled substance charged in the Indictment.

United States v. Lartey, 716 F.2d 955, 967 (2d Cir.
1983); United States v. Wright, 593 F.2d 105, 107-
108 (9th Cir. 1979); United States v. Tighe, 551 F.2d
18, 21 (3d Cir.), cert. denied, 434 U.S. 823 (1977).

 

2. That the defendant did so knowingly and intentionally.

United States v. Jewell, 532 F.2d 697, 699-700(9"
Cir.), cert. denied, 426 U.S. 951 (1976); United
States v. Kairouz, 751 F.2d 467, 469 (1st Cir. 1985).

 

 

 

3. That cocaine base is a Schedule II controlled substance, pursuant to 21

U.S.C. § 812(c), Schedule I(a)(4).
Case 2:21-cr-00023-SLH Document 40 Filed 01/27/21 Page 4of5

4, That the mixture or substance containing a detectable amount of cocaine
base was 28 grams or more. 21 U.S.C. § 841(b)(1)(B)(iii).
Apprendi v. New Jersey, 530 U.S. 466 (2000).
Tl. PENALTIES
A. As to Counts 1 and 2: conspiracy to possess with intent to distribute
and distribute 500 grams or more of cocaine (21 U.S.C. § 846) and possession with intent to

distribute 28 grams or more of cocaine base (21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) (ii):

1. A term of imprisonment of not less than five (5) years to a maximum of
forty (40) years.
“2. A fine not to exceed $5,000,000.
3. A term of supervised release of at least four (4) years.
If the defendant has a prior conviction for a serious drug felony or a serious violent
felony that is final:
1. A term of imprisonment of not less than ten (10) years to a maximum of life.
i 2. A fine not to exceed $8,000,000.
3. A term of supervised release of at least eight (8) years.

B. As to Count 3: possession with intent to distribute a quantity of cocaine

base (21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)):

1. A term of imprisonment of not more than twenty (20) years.
2. A fine not to exceed $1,000,000.
3. A term of supervised release of at least three (3) years.
Case 2:21-cr-00023-SLH Document 40 Filed 01/27/21 Page 5of5

For a second or subsequent felony drug conviction that is final, whether federal,
state, or foreign:
1. A term of imprisonment of not more than thirty (30) years.
2. A fine not to exceed $2,000,000.
3. A term of supervised release of at least six (6) years.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Not applicable in this case.
VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfully submitted,
SCOTT W. BRADY

United States Attorney

/s/ Jerome A. Moschetta
JEROME A. MOSCHETTA
Assistant U.S. Attorney

PA ID No. 203965

 
